IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                   CD
STATE OF WASHINGTON,                                                               m

                                                 No. 72156-9-1
                                                                                   CO
                     Respondent,
                                                 DIVISION ONE
          v.

                                                 UNPUBLISHED OPINION                   en
BEE THOW SAYKAO,                                                                       cr.




                    Appellant.                   FILED:    December 28, 2015


      PER CURIAM. Bee Saykao appeals from the judgment and sentence entered

after he pleaded guilty to second degree assault. Saykao's court-appointed attorney

has filed a motion to withdraw on the ground that there is no basis for a good faith

argument on review. Pursuant to State v. Theobald, 78 Wash. 2d 184, 470 P.2d 188

(1970), and Anders v. California. 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396

(1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald. 78 Wash. 2d at 185 (quoting Anders v. California. 386 U.S. at 744).

      This procedure has been followed. Saykao's counsel on appeal filed a brief

with the motion to withdraw. Saykao was served with a copy of the brief and

informed of the right to file a statement of additional grounds for review. He filed a

statement of additional grounds.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently
No. 72156-9-1/2



reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

      1. Did the sentencing court err by refusing to reduce Saykao's community
         custody term by the amount of time he served in total confinement in
          excess of his amended sentence?

      2. Did the sentencing court err by refusing to prohibit the Department of
         Corrections from requiring random drug testing during community custody?

       Saykao also raised, and the court considered, the following potential issue:

           Did the sentencing court err by failing to order Saykao's immediate
           release from custody?

       The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.


                                For the court:



                                                     T/»